ACCEPTED
                                                                               04-15-00069-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          5/28/2015 1:52:45 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                      NO. 04–15-00069-CV

                                                              FILED IN
                                                       4th COURT OF APPEALS
           In the Fourth Court of Appeals,              SAN ANTONIO, TEXAS
                                                       05/28/2015 1:52:45 PM
                 San Antonio, Texas                        KEITH E. HOTTLE
                                                                Clerk



       Texas Municipal League Joint Self-Insurance Fund a/k/a
      The Texas Municipal League Intergovernmental Risk Pool
                            Appellant
                               vs.

            Housing Authority of the City of Alice, Texas
                             Appellee


             Appeal from the 79th Judicial District Court
           Jim Wells County, Texas, No. 14-10-53721-CV
           The Honorable David Sanchez, Presiding Judge


NOTICE OF CHANGE OF ADDRESS OF COUNSEL FOR APPELLANT


                               Barry Abrams
                               State Bar No. 00822700
                               Jack W. Higdon
                               State Bar No. 24007360
                               BLANK ROME LLP
                               700 Louisiana, Suite 4000
                               Houston, TX 77002-2727
                               (713) 228-6601
                               (713) 228-6605 (Fax)

                               A TTORNEYS FOR A PPELLANT
                               T EXAS M UNICIPAL L EAGUE J OINT
                               S ELF-INSURANCE F UND A/K/A T HE T EXAS
                               M UNICIPAL L EAGUE INTERGOVERNMENTAL
                               R ISK P OOL

               ORAL ARGUMENT REQUESTED
                                   NO. 04–15-00069-CV


                     In the Fourth Court of Appeals,
                           San Antonio, Texas

               Texas Municipal League Joint Self-Insurance Fund a/k/a
              The Texas Municipal League Intergovernmental Risk Pool
                                    Appellant
                                       vs.

                      Housing Authority of the City of Alice, Texas
                                       Appellee


                      Appeal from the 79th Judicial District Court
                    Jim Wells County, Texas, No. 14-10-53721-CV
                    The Honorable David Sanchez, Presiding Judge


 NOTICE OF CHANGE OF ADDRESS OF COUNSEL FOR APPELLANT


       Counsel for Appellant in the above-captioned matter appears pursuant to the applicable rules

to file this Notice of Change of Address. Effective June 1, 2015, the address for Barry Abrams and

Jack W. Higdon of Blank Rome LLP will change. The new firm address is as follows:

                                        Barry Abrams
                                       Jack W. Higdon
                                     BLANK ROME LLP
                                 717 Texas Avenue, Suite 1400
                                    Houston, Texas 77002
                                     713.228.6601 (phone)
                                      713.228.6605 (fax)

       Defendant respectfully requests the Clerk of the Court to note this change of address in its
records.
                                               Respectfully submitted,


                                               By: /s/ Barry Abrams
                                                    Barry Abrams
                                                    State Bar No. 00822700
                                                    Babrams@BlankRome.com
                                                    Jack W. Higdon
                                                    State Bar No. 24007360
                                                    Jhigdon@BlankRome.com
                                                    BLANK ROME LLP
                                                    700 Louisiana, Suite 4000
                                                    Houston, Texas 77002
                                                    (713) 228-6601
                                                    (713) 228-6605 (Fax)

                                               ATTORNEYS FOR APPELLANT
                                               TEXAS MUNICIPAL LEAGUE JOINT SELF-INSURANCE
                                               FUND A /K/A THE TEXAS MUNICIPAL LEAGUE
                                               INTERGOVERNMENTAL RISK POOL

                                    CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was forwarded to the following counsel
of record via the manner indicated below, on May 28, 2015:

       Via Email
       Mr. Anthony Constant
       CONSTANT LAW FIRM
       One Shoreline Plaza
       800 N. Shoreline Blvd, Suite 2700 South
       Corpus Christi, Texas 78401
       Fax: 361-887-8010



                                                      /s/ Barry Abrams
                                                      Barry Abrams




                                                  2